Fourth Court of Appeals
                                   San Antonio, Texas
                                         February 1, 2022

                                       No. 04-21-00366-CV

                                      Vonda L. COLLIER,
                                           Appellant

                                                 v.

                                       Hayward COLLIER,
                                           Appellee

                  From the County Court At Law No. 10, Bexar County, Texas
                               Trial Court No. 2020CV04756
                           Honorable J Frank Davis, Judge Presiding


                                          ORDER

        The brief of appellant Vonda L. Collier was originally due on December 29, 2021. To
date, appellant has not filed a brief. Appellant is therefore ORDERED to file, within fifteen
days of the date of this order, her brief and a written response reasonably explaining: (1) her
failure to timely file a brief, and (2) why appellee Hayward Collier is not significantly injured by
appellant’s failure to timely file a brief. If appellant fails to timely file a brief and the written
response, we will dismiss this appeal for want of prosecution. See TEX. R. APP. P. 38.8(a); see
also TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal if an appellant fails to comply with a
court order).



                                                      _________________________________
                                                      Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of February, 2022.


                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court